 REV 06/19                          UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF TENNESSEE
                                                          ) Case No.: 3:18-00045
                                                          )
      UNITED STATES OF AMERICA                              Judge: William L. Campbell
                                                          )
      V.
                                                          ) Hearing Date: October 7, 2019
                                                          ) Location: ✔ Nashville       Columbia                                   Cookeville

   XZAVEON PEETE                                          )
                                                          ) Court Reporter: Patty Jennings
                                                          )
  (list each defendant appearing at hearing)                Court Interpreter:
                                                          )
                                                          CRIMINAL MINUTES
  Government Attorney(s): Ben Schrader

  Defense Attorney(s): Dwight Scott

  TRIAL PROCEEDINGS                                                            NON-TRIAL PROCEEDINGS
  1. Jury Trial*                                                               7. Initial Appearance/Arraignment
  2. Non-Jury Trial*                                                           8. Plea Hearing
  3. Sentencing Hearing Contested*                                             9. Sentencing Hearing
  4. Supervised Release Hearing-Contested*                                     10. Status conference
  5. Probation Revocation Hearing-Contested*                                   11. Pretrial Conference                                          ✔
  6. Other Evidentiary Hearing*                                                12. Supervised Release Revocation Hearing
     (Describe #6 in comments section below)                                   13. Probation Revocation Hearing
*For items 1-6, a Witness/Exhibit List is required
 and must be separately filed.                                                 14. Motion Hearing
                                                                               15. Other Proceeding
JURORS (complete on day 1 only):                                                        (Describe #15 in comments section below)

   1.                                                                             7.
   2.                                                                             8.
   3.                                                                             9.
   4.                                                                             10.
   5.                                                                             11.
   6.                                                                             12.
Alt 1.                                                                         Alt 2.
  COMMENTS:




    The parties announced in Court the matter has resolved. Plea hearing scheduled for Friday, October 11, 2019, at 11:00 a.m.




                                                                            Kirk L. Davies, Clerk of Court
   Total Time in Court:         10 minutes
                                                                             by: Angie Brewer


     Reset Form       Case 3:18-cr-00045 Document 98 Filed 10/07/19 Page 1 of 1 PageID #: 505
